DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action regarding Application No. 16/675,185, filed on 11/5/2019, where Claims 1-10 are pending.


 Specification
The abstract of the disclosure is objected to because the term "H2s levels," as it currently appears, is confusing, and likely should have instead appeared as being "H2S levels," which indicates the chemical compound for hydrogen sulfide.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: Paras. [0011] and [0021-0022] of the Specification of the instant Application include the term "H2s level," which is confusing, as it currently appears.  The term "H2s level" likely should have instead appeared as being "H2S levels," which indicates the chemical compound for hydrogen sulfide.  
Appropriate correction is required.


 Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding Claim 1, line 1, the claim language including "The safe tracker for monitoring employees, the safe tracker comprising: ..." is grammatically incorrect in the sense that the preamble of the claim language begins with the word .  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Regarding Claim 1, lines 11-12, the phrase '... wherein the GPS device being communicative coupled to the device, ... " is grammatically incorrect, and should have instead likely appeared as being "... wherein the GPS device being communicatively coupled to the computing device, ...".  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Regarding Claim 1, lines 14-15, the claim language including "... the heart rate monitor being communicative coupled to the computing device, ..." is grammatically incorrect, and likely should have instead appeared as being "... the heart rate monitor being communicatively coupled to the computing device, ...".  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Regarding Claim 1, lines 17-18, the claim language including "... an actuator, the actuator electrically coupled to the power source, and wherein the actuator coupled to the computing device" is grammatically incorrect.  It appears that the Applicant likely intended this claim language to have instead appeared as being "... an actuator, the actuator electrically coupled to the power source, and wherein the actuator is coupled to the computing device".  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  Regarding Claim 2, lines 1-2, the claim language, as it currently appears is grammatically incorrect, and likely should have instead .  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Regarding Claim 7, lines 2-3, the claim language, as it currently appears, contains several grammatical errors, and likely should have instead appeared as being "... wherein when the computing device determines H2S levels being below a threshold, the computing device being configured to send a command to the transceiver to send an alert message to the computer system".  Appropriate correction is required.

Claim 9, lines 1-2 are objected to because of the following informalities:  the claim language, as it currently appears, is grammatically incorrect, and likely should have instead appeared as being "... wherein the computing device receiving a command to alert".  Appropriate correction is required.




 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0124836 A1 to Chung, et al. (hereinafter 'Chung').


	Regarding Claim 1, Chung discloses [a] safe tracker for monitoring employees, the safe tracker comprising: (a personnel tracking and monitoring system; employees/personnel having a personal ID badge; used by paid police, firefighters, first responders, hazardous response teams, etc., Abstract, [0123], [0146-0147]; substantially enabling safety by enabling coordination between personnel in the field and monitoring and/or management personnel located elsewhere, [0070]; ... in addition to tracking and monitoring of personnel and operations, the received and stored data is processed by being compared 555, 560 with predetermined standards and criteria relating, e.g., to safety and performance limits of personnel and to the safety and progress of operations, [0156])

A bracelet, the bracelet having an outside, an inside and an internal portion (where personnel electronic monitor device (PEMD) can be strapped to a wrist or arm of a user, [0061]; a biologic monitor device 166W, e.g., a wrist band or other bio-status device 166W, may be worn by the using personnel, e.g., on a wrist over or under his outer clothing, to sense certain physical and/or biological parameters of the person and communicate such data wirelessly to PEMD 100, [0068]);

A power source (a power source (battery); power source 112, FIG. 3; [0098]);

A computing device, wherein the computing device being electrically coupled to the power source (where power source (battery) 112 is electrically coupled to processor 150 and memory 152, FIG. 3; [0096], [0098]);

A transceiver, the transceiver being communicatively coupled to the computing device, wherein the transceiver being electrically coupled to the power source ( ... location data may be obtained by monitoring the strength and/or triangulation of signals transmitted by transmitter-receiver 170 ... , XMTRS & RCVRS, FIG. 3, [0079]), and wherein the transceiver being wirelessly coupled to a computing system by a wireless communication path (where transceiver (transmitter-receiver 170) is connected wirelessly through WiFi and/or Bluetooth (i.e., wirelessly coupled), [0079]; transmitter-receiver 170 operating through WiFi communication, so that PEMD 100 can communicate with auxiliary devices 130, 166W, 168  and via various relaying devices with a central location, [0093]);


A GPS device, wherein the GPS device being communicative[ly] coupled to the computing device, and wherein the GPS device being electrically coupled to the power source (GPS as an additional sensor, 160, which is electrically coupled to power source (battery) 112, FIG. 3, [0077-0078]);

A heart rate monitor, the heart rate monitor being communicative[ly] coupled to the computing device, and wherein the heart rate monitor being electrically coupled to the power source (where an additional sensor 166, 166W can include a heart rate sensor, FIG. 3, [0088], [0179]); and 

An actuator, the actuator electrically coupled to the power source, and wherein the actuator [is] coupled to the computing device (where actuator 140 is electrically coupled to power source (battery) 112, and is also coupled to computing device 150/152, PEMD 100 has an actuator 140 usable to call for assistance, FIG. 3, [0064]).


	Regarding Claim 2, Chung discloses the safe tracker of claim 1, and Chung further discloses wherein the computing device [is] configured to send a command to the transceiver to send information to the computer system (strength and/or triangulation of signals transmitted by transmitter-receiver 170; protocol signals; ... the RSSI locating device and trilateration (or triangulation) function may be provided by processor 150 in conjunction with transmitter-receiver 170 and may be considered as part of locator device 162 ... , FIG. 3, [0079]).


	Regarding Claim 3, Chung discloses the safe tracker of claim 3, and Chung further discloses wherein the information being configured to have an employee identifier (where PEMD 100 is employed in association with a personal ID badge 400, data therefrom including its unique identifier is associated with the unique identifier of that person’s PEMD 100 and are stored in relational database 360 ... , [0146]).


	Regarding Claim 4, Chung discloses the safe tracker of claim 3, and Chung further discloses wherein the information being configured to have GPS information (where GPS information received and sent includes triangulation and/or signal strength and/or propagation delay as a primary way to determine location; preferably, certain sites will be mapped in advance to determine the GPS coordinates of various areas, boundaries, restrictions, equipment and other items therein so that the location provided by GPS locator device 162 and/or network signal based locating protocol can be used to monitor personnel location in relation to such areas and items with suitable accuracy ... , [0080-0081]).


	Regarding Claim 5, Chung discloses the safe tracker of claim 3, and Chung further discloses wherein the information being configured to have H2S levels ( ... where PEMD 100 will be used at a site where natural gases may be present, sensors 166 are preferred to include sensors for methane and for hydrogen-sulfide ... , [0089]).


	Regarding Claim 6, Chung discloses the safe tracker of claim 1, and Chung further discloses wherein the computing device being configured to send information at predetermined intervals (where the computing device sends a lack of motion data at a predetermined time interval while device PEMD 100 is worn; ... motion sensor 164 provides an ongoing indication of the status (health) of the wearer of protective headgear 10 and PEMD 100 that is associated with the unique identifier of PEMD 100 and the protective headgear with which it is associated, and a lack of motion data for more than a predetermined period of time, e.g., more than about five seconds, and preferably between about five seconds and about 30 seconds, is thought to provide a reliable indication that a motionless personnel is likely in need of assistance, [0085]).


	Regarding Claim 7, Chung discloses the safe tracker of claim 1, and Chung further discloses wherein when the computing device determines H2S levels being below a threshold, the computing device being configured [to] send a command to the transceiver to send an alert message to the computer system ( ... sensors 166 are preferred to include sensors for methane and for hydrogen-sulfide ... , [0089]; ... notifications, e.g., alerts, instructions, and warnings, should be sent should an untoward condition occur, e.g., personnel down or otherwise not animated, a release of chemical or gas, a fire and/or explosion, an intrusion, or other condition that puts personnel safety or site safety or the environment at risk, [0101]; signaling a “man-down” alert when the hydrogen-sulfide level breaches a predetermined sensor level; ... the personnel down feature (sometimes referred to as a “man-down” feature) may be provided wholly within PEMD 100, e.g., by the processor 150 and user interface 120, 130 thereof, so that at least a local alert and warning is provided even when communication via relay devices 250 ... , [0163]; sensor data, e.g., from other sensors 166, 166W, 168 is retrieved 630 from the relational database and each item of data is tested 635 against normal and/or acceptable predetermined threshold levels or limits, e.g., based upon predetermined safety and/or exposure standards, for whether or not it is out of bounds ... , [0164]).


	Regarding Claim 8, Chung discloses the safe tracker of claim 1, and Chung further discloses wherein when the computing device determines heart beat levels being below a first threshold or above a second threshold, the computing device being configured [to] send a command to the transceiver to send an alert message to the computer system (determining whether sensor data, including sensor heart rate data, is within/between a predetermined limit threshold; determining/collecting heart rate data, [0088], [0179]; generating notifications & alerts, and transmitting notifications & alerts based upon the tracked and monitored personnel location & activity, note boxes 562 and 564 within FIG. 8 of the Chung reference, FIG. 8; sensor data, e.g., from other sensors 166, 166W, 168 is retrieved 630 from the relational database and each item of data is tested 635 against normal and/or acceptable predetermined threshold levels or limits, e.g., based upon predetermined safety and/or exposure standards, for whether or not it is out of bounds 635.  If the sensor data is within the predetermined limits ... , [0164]).

	Regarding Claim 9, Chung discloses the safe tracker of claim 1, and Chung further discloses wherein the computing device receiving [a] command to alert (generating and transmitting notifications & alerts based upon received commands for tracking & monitoring personnel location & activity ... , FIG. 8; monitoring the location and status of personnel at a site and, subsequently, notifications, including alerts and warnings, are sent if personnel experience an adverse condition or reaction, [0101]).


	Regarding Claim 10, Chung discloses the safe tracker of claim 1, and Chung further discloses wherein the wireless communication path being compliant with IEEE 802.11 (Wifi) network (examples of wireless communication and network interfaces that may be employed include ... protocols such as an IEEE 802.11x type network ... , [0117]).


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2019/0228631 A1 to Stinson, et al. (hereinafter ‘Stinson’) is directed toward a portable personal monitor device for detecting hydrogen sulfide environmental parameters; US 2017/0140637 A1 to Thurlow, et al. (hereinafter ‘Thurlow’) is directed toward a personal hazard detection system with redundant position registration and communication, including a system for monitoring the safety of personnel on a work site, by providing workers on the site with portable battery powered safety 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Froday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/E.C.W./Examiner, Art Unit 3626                 

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626